DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9-11, 13-17, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Keeffe (20180059248).
Referring to claims 1, 14, and 21, O’Keeffe shows a light detection and ranging (LiDAR) system comprising (see abstract): a light source;
a beam steering device configured to steer light emitted from the light source toward an object (see figure 1A), wherein the beam steering device comprises:
an optical phased array comprising a plurality of channels (see figure 40 Ref 4030 note this figure shows the calibration however the figure best represents the multiple channels), and a signal input unit configured to apply a plurality of driving signals to the plurality of channels (see figure 41 note Ref 4190 also see paragraph 244), respectively;


a processor configured to perform an optimization operation comprising: analyzing the light detected by the light detector (see figure 47), calculating at least one correction value (see figure 47 Ref 4720), and controlling the plurality of driving signals of the signal input unit according to the at least one correction value, thereby correcting an error of the beam steering device (see figure 47 Ref 4730).
Referring to claim 2, O’Keefe shows each of the plurality of driving signals is an electrical signal configured to adjust a phase of light emitted from a respective one of the plurality of channels (see figure 40 note Ref 4025 also see paragraph 242).
Referring to claims 9 and 15, O’Keefe shows the processor is further configured to perform the optimization operation at an initial point in time at which the beam steering device starts to scan the object (see figure 36b note a keepout region can be determined before the initial scan).
Referring to claims 10 and 16, O’Keefe shows the processor is further configured to perform the optimization operation at least two times, while the beam steering device scans the object (see figure 48A note Ref 4815 and 4845).
Referring to claim 13, O’Keefe shows the optical phased array comprises a waveguide comprising an input into which the light emitted from the light source is incident and a plurality of output terminals, and a phase shifter configured to adjust a phase delay of light output from each of the plurality of output terminals (see figure 40 note Ref 4020 passed to Ref 4025).

Referring to claim 17, O’Keefe shows applying the correction value to the driving signal in real time (see figure 11). 

Allowable Subject Matter
Claims 3-8, 12, and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rogan (20150362587), Jung (20180312125), Smits (20160041266) all shows similar scan optimization for an OPA.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645